Levine, J. (concurring in part and dissenting in part).
I dissent from that portion of the majority’s decision that annulled respondent’s determination holding petitioner Hull Corporation jointly liable with Hull-Hazard, Inc., the employer when the violations which are the subject of the instant proceeding occurred. Labor Law § 220 is broadly remedial and protective of the rights of workers guaranteed by NY Constitution, article I, § 17, and is to be liberally construed to effectuate those purposes (see, Austin v City of New York, 258 NY 113, 117; Matter of Armco Drainage & Metal Prods. v Moore, 285 App Div 236, 239). There was ample evidence in the record establishing the totally • interlocking relationship between Hull Corporation and Hull-Hazard. Hull Corporation was created for the specific purpose of succeeding to Hull-Hazard’s construction business. Fully one half of Hull Corporation’s voting shares of corporate stock is owned by principal shareholders of Hull-Hazard. The remaining one half is held *354by a person who served as president of Hull-Hazard when the violations occurred. The major corporate officers of Hull Corporation served in the same capacities with Hull-Hazard. In addition, 19 of the 25 top managerial employees of Hull Corporation held the same or similar positions with Hull-Hazard. The two corporations had joint employee pension and health plans. Hull Corporation availed itself of the resources of Hull-Hazard, including its good will and reputation as an experienced contractor in the heavy construction field.
It seems self-evident to me that, under the foregoing facts, Hull Corporation took over Hull-Hazard’s operations with the same knowledge that Hull-Hazard had of the existence of the complaints herein. To permit a successor corporate employer, such as Hull Corporation, to escape all liability for the Labor Law § 220 violations of its predecessor, under the circumstances presented here, would seriously undermine effective implementation of the remedial and protective purposes of that law. By way of analogy, under Federal administrative law, the imposition of liability against a successor corporate employer for unfair labor practices under the similarly remedial and protective National Labor Relations Act (29 USC § 151 et seq.) would be upheld on the same facts (see, Evans Servs. v National Labor Relations Bd., 810 F2d 1089; National Labor Relations Bd. v Jarm Enters., 785 F2d 195; see also, Golden State Bottling Co. v National Labor Relations Bd., 414 US 168).
Accordingly, I find nothing irrational, arbitrary or capricious in the imposition of joint liability against Hull and would confirm that determination.
Casey, Yesawich, Jr., and Harvey, JJ., concur with Mahoney, P. J.; Levine, J., concurs in part and dissents in part and votes to confirm in an opinion.
Determination modified, on the law, without costs, by annulling so much thereof as found the violation of Labor Law § 220 (2) to have been willful and found Hull Corporation to be jointly liable with Hull-Hazard, Inc., and, as so modified, confirmed.